Motion by appellant for a stay, pending appeal, granted, on condition that appellant perfect the appeal and be ready to argue or submit it at the March Term, beginning February 26, 1962; appeal ordered on the calendar for said term. Motion by appellant to dispense *658with printing granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the respondent. Appellant’s typewritten brief must be served and filed on or before February 5, 1962. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.